Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 01/19/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-7 & 9-17 are currently pending. Claims 11-15 are withdrawn.

Response to Arguments
With regard to the specification:
Applicant has amended the title to be reflective of the invention.  The specification objection is withdrawn.  Confirmation of the acceptance of the title is provided in the attached BIB datasheet.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1, 3-7, 9-10 & 16-17 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Applicant has added limitations to Claims 1 & 7 regarding arrangement of the transducer to the fluid flow in the conduit and processing steps for adjusting a speed of sound calculation used in determining a calculated temperature.  The added limitations require additional consideration.
Applicant’s arguments and amendments with regard to Claims 1, 3-7, 9-10 & 16-17 have been 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling (20090241672; “Gysling”) in view of Nishiaki (JPH10311894; “Nishiaki”).

Claim 1.  Gysler discloses a method for determining a temperature [0060 a sonar meter 104 for measuring the speed of sound (SOS) propagating through the flow 108 within a pipe 110. A pressure sensor and/or temperature sensor 402, 404 may measure the pressure and/or temperature, respective, of the mixture 108 flowing through the pipe 110. In response to the speed of sound signal 406 and the characteristics 408 of the flow 108 (e.g., pressure and temperature] (Fig. 4) of a supercritical fluid (Fig. 4: 108 fluid flow)[0098 supercritical ethylene] the method comprising: flowing the fluid (Fig. 4: fluid flow 108) [0042 The fluid flow 108 may be any aerated fluid and/or mixture including liquid, slurries, solid/liquid mixture, liquid/liquid mixture, solid/solid mixture and/or any other multiphase flow having entrained gas and/or water cut and oil cut] through a conduit (Fig. 4 pipe 110) along an axial direction (Fig. 4:  fluid 108 in the pipe 110 moves in the axial direction); measuring a pressure value (Fig. 4:  pressure sensors 124-130) [0053 & 0063 array of strain-based sensors or pressure sensors 124-130 for of the fluid (108); transmitting (Fig. 4: 140) a sonic pulse [0055 an ultrasonic sensor 140 for determining the speed of sound propagating through the fluid 108. The ultrasonic sensor 140 comprises a transmitter and receiver for transmitter and receiving an ultrasonic signal propagating through the mixture 108] in the supercritical fluid (108) perpendicular to the axial direction (Fig. 4: ultrasonic transceiver and receiver 140 perpendicular to axial flow 108); receiving the sonic pulse [0055 Ultrasonic sensor 140 that includes a transmitter and receiver for transmitting and receiving an ultrasonic signal propagating through the mixture 108]; measuring a time-lapse value between the transmission and reception of the sonic pulse [0055 The time of flight of the signal is used to determine the speed of sound propagating through the liquid]; determining a speed of sound value [0055 the time of flight value is used to calculate the speed of sound within the mixture 108] in the supercritical fluid (108) based on the measured time- lapse value [0055 time of flight] and an inner diameter of the conduit [0116 formula provided relating diameter to time of flight and speed of sound].  

Gysling further discloses that temperature can be either measured or determined (Fig. 8b: 408), pressure is measured  Fig. 4:  sensor 9 pressure] [0063 array of strain-based sensors or pressure sensors 124-130 for measuring the unsteady pressures produced by acoustic waves propagating through the flow 108] and speed of sound is calculated (Fig. 8b : 406).

Gysling does not explicitly disclose determining the temperature of the supercritical fluid based on the measured pressure value and the determined speed of sound value in the supercritical fluid.

Nishiaki teaches a method for determining a temperature of a fluid by measuring a pressure value of the fluid  [0016 the pressure measurement can be calculated from the load applied to  and determining the temperature of the fluid based on the measured pressure value and the determined speed of sound value in the fluid (FIG. 2 is a diagram showing a specific relationship between the temperature and pressure of molten sodium, and the speed of sound) [0014 the temperature of the molten sodium as the coolant can be measured if the sonic velocity and pressure of the coolant flowing inside the circulation pipes 3 and 6 can be detected].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nishiaki’s processing to provide Nishiaki’s  temperature determination using Nishiaki’s measured pressure and determined speed of sound value in the fluid because processing the determined fluid temperature across the entire fluid flow is more accurate than an direct temperature measurement of a limited portion of the fluid flow where the temperature varies throughout a turbulent supercritical fluid [0006 Nishiaki].

Claim 3. Dependent on the method of claim 1.  Gysling further discloses a first transducer (Fig. 4: top transducer transmitter) transmits the sonic pulse [0048] and a second transducer (Fig. 4: 140 bottom transducer receiver) receives the sonic pulse [0048 & 0055] (Fig. 4: shows signal transmission from the top transducer to the bottom transducer).

Claim 4. Dependent on the method of claim 3. Gysling further discloses the first transducer (Fig. 4: top transducer transmitter) is mounted on the conduit (Fig. 4 pipe 110) and the second transducer (Fig. 4: 140 bottom transducer receiver) is mounted on the conduit (Fig. 4 pipe 110) opposing the first transducer (Fig. 4: top transducer transmitter) such that a centerline (Fig. 4: shows transmission line from top transmitter transducer to bottom  through the first transducer (Fig. 4: top transducer transmitter) and the second transducer (Fig. 4: 140 bottom transducer receiver)  is perpendicular to the axial direction (Fig. 4: transmission from transmitter at top to the receiver at the bottom  and is perpendicular to the flow direction 108).

Claim 7.   Gysling discloses an apparatus (Fig. 4) for determining the temperature [0060] of a supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene], the apparatus comprising: a conduit (Fig. 4 pipe 110), the conduit (Fig. 4 pipe 110) comprising an inside diameter (Fig. 4: Diameter of  pipe 110 shown) and an axial direction (Fig. 4 flow direction of the fluid 108), wherein the conduit (Fig. 4 pipe 110) is configured to allow the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] to flow through the conduit (Fig. 4 pipe 110) along the axial direction (Fig. 4 flow direction of the fluid 108) a pressure sensor (Fig. 4:  pressure sensors 124-130) [0053 & 0063 array of strain-based sensors or pressure sensors 124-130 for measuring the unsteady pressures produced by acoustic waves propagating through the flow 108], the pressure sensor mounted (Fig. 4:  pressure sensors 124-130) on the conduit (Fig. 4 pipe 110)  so as to measure a pressure value  [0053 & 0063 array of strain-based sensors or pressure sensors 124-130 for measuring the unsteady pressures produced by acoustic waves propagating through the flow 108], of the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] in the conduit (Fig. 4 pipe 110); a first transducer (Fig. 4: top transducer transmitter), the first transducer (Fig. 4: top transducer transmitter), mounted on the conduit (Fig. 4 pipe 110) and configured to generate and transmit [0048] a sonic pulse [0048] in the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] perpendicular (Fig. 4: shows pulse perpendicular to flow in the axial direction 108) to the axial direction (Fig. 4: 108) ; a second transducer (Fig. 4: 140 bottom transducer receiver), the second transducer (Fig. 4: 140 bottom transducer receiver) mounted on the conduit  (Fig. 4 pipe 110) opposed  (Fig. 4: top transducer 140 opposes bottom receiver 140) to the first transducer  and configured to receive the sonic pulse [0048], wherein the first transducer (Fig. 4: top transducer transmitter) and the second transducer (Fig. 4: 140 bottom transducer receiver) are positioned on the conduit (Fig. 4 pipe 110) such that a centerline through the first transducer (Fig. 4: top transducer transmitter) and the second transducer (Fig. 4: 140 bottom transducer receiver) is perpendicular to the axial direction  (Fig. 4: transmission from transmitter at top to the receiver at the bottom  and is perpendicular to the flow direction 108); and a controller (Fig. 4: Processor 106), the controller (Fig. 4: Processor 106), in electronic communication [0059 As shown in FIG. 7, it should be further appreciated that although the processing unit 106 may process the data from the strain sensors  (e.g. pressure sensor) and ultrasonic sensors in a similar method as that shown in FIG. 4] with the pressure sensor (Fig. 4:  pressure sensors 124-130) [0053 & 0063 array of strain-based sensors or pressure sensors 124-130 for measuring the unsteady pressures produced by acoustic waves propagating through the flow 108], the first transducer (Fig. 4: top transducer transmitter) and the second transducer (Fig. 4: 140 bottom transducer receiver), wherein the controller (Fig. 4: Processor 106) is configured to; measure a time-lapse value  [0055 time of flight] between the transmission and reception of the sonic pulse [0048 & 0055]; determine a speed of sound value (Fig. 8b speed of sound processing) in the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] based on the measured time-lapse value and the inside diameter of the conduit  [0116 formula provided relating diameter to time of flight and speed of sound].  Gysling further discloses that temperature can be either measured or determined (Fig. 8b: 408), pressure is measured  Fig. 4:  sensor 9 pressure] [0063 array of strain-based sensors or pressure sensors 124-130 for measuring the unsteady pressures produced by acoustic waves propagating through the flow 108] and speed of sound is calculated (Fig. 8b : 406).




Gysling does not explicitly disclose determining the temperature of the supercritical fluid based on the measured pressure value and the determined speed of sound value in the supercritical fluid.

Nishiaki teaches a method for determining a temperature of a fluid by measuring a pressure value of the fluid  [0016 the pressure measurement can be calculated from the load applied to the circulation pumps 4 and 7 in the primary and secondary circulation pumps 4 and 7 instead of the method using ultrasonic waves]; determining a speed of sound value in the fluid [0017 the speed of sound determined]; and determining the temperature of the fluid based on the measured pressure value and the determined speed of sound value in the fluid (FIG. 2 is a diagram showing a specific relationship between the temperature and pressure of molten sodium, and the speed of sound) [0014 the temperature of the molten sodium as the coolant can be measured if the sonic velocity and pressure of the coolant flowing inside the circulation pipes 3 and 6 can be detected].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nishiaki’s processing to provide Nishiaki’s  temperature determination using Nishiaki’s measured pressure and determined speed of sound value in the fluid because processing the determined fluid temperature across the entire fluid flow is more accurate than an direct temperature measurement of a limited portion of the fluid flow where the temperature varies throughout a turbulent supercritical fluid [0006 Nishiaki].
Claims 16 & 17. Dependent on the respective method of claim 4 and apparatus of claim 7.  Gysling further discloses at least a portion of the first transducer (Fig. 4: 140 top transmitting transducer) and at least a portion of the second transducer (Fig. 4: 140 bottom receiving transducer) are in contact [0065 The apparatus 100 also contemplates providing one or more acoustic sources to enable the measurement of the speed of sound propagating through the flow 108 for instances of acoustically quiet flow. The acoustic source may be a device that taps or vibrates on the wall of the pipe 110, for example. The acoustic sources may be disposed at the input end of output end of the array of sensors 124-130] & [0106 a piezo-electronic pressure transducer may be used as one or more of the pressure sensors 124-130 and it may measure the unsteady (or dynamic or ac) pressure variations inside the pipe or tube 10 by measuring the pressure levels inside of the tube 10. These sensors may be ported within the pipe 110 to make direct contact with the mixture 108] & [0064], with the supercritical fluid (108) [0098 supercritical ethylene] flowing through the conduit (Fig. 4 pipe 110).  

Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling in view of  Nishiaki and in further view of Loose (US 20080208483; “Loose”).  

Claim 5. Dependent on the method of claim 1. Gysling further discloses determining the speed of sound value  [0048 & 0055] in the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] further comprises: measuring a flow rate [0042-0043 flowrate measured by a sonar meter 104] of the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] in the conduit (Fig. 4: pipe 110); determining a flow velocity [0045 the sonar meter 104 is able to measure the gas void fraction and the flow velocity of the mixture 108] & [0071 The velocity may be determined by using the slope of one of the two acoustic ridges 178,180 or by averaging the slopes of the acoustic ridges] of the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene].

Gysling does not explicitly disclose adjusting the speed of sound value based on the flow velocity of the supercritical fluid.

Loose teaches using an ultrasonic transducer on a pipeline to determine properties of a fluid [Abstract].  Loose further teaches a calculation for determining a flow velocity  of the fluid based on the measured flow rate [0073 A velocity processing determines the volumetric flow rate of the aerated fluid 12 using the relationship of: Volumetric Flow Rate-Velocity (Cross-sectional Area of Pipe)note: teaches a direct relationship between fluid velocity as a function of diameter area and flow rate] & [0034 The volumetric flow rate of the mixture (including any entrained gas) is determined using the velocity and knowing the cross-sectional area of the inner diameter of the pipe] of the  fluid and the inside diameter of the conduit [0073 & 0034]; and a calculation for Page 4 of 9Office Action Dated: August 18, 2020adjusting the speed of sound value based on the determined flow velocity of the  fluid  [0058 in sound waves propagating with the mean flow traveling at the speed of sound plus the convection velocity and, conversely, sound waves traveling against the mean flow propagating at the speed of sound minus the convection velocity].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Loose’s calculations to determine flow velocity from flow rate and circumference area and use of the calculated flow velocity to offset a speed of sound value as processing steps for correcting  Gysling’s  speed of sound values using Gysling’s measured flowrate, given pipe diameter and measured speed of sound values because a corrected speed of sound value increases the precision in determining  accurate values for calculated properties of the monitored fluid  [Loose 0034].


Claim 9. Dependent on the apparatus of claim 7.   Gysling  further discloses a flow meter (Fig. 4: sonar flowrate meter 104)[0043 As will be described in greater detail hereinafter, the density meter 102 in combination with a sonar meter 104 can be used to determine the volumetric flow rates and composition of the mixture 108], the flow meter (Fig. 4: sonar flowrate meter 104) mounted on the conduit  (Fig. 4: 140 bottom transducer receiver) so as to measure a flow rate [0042-0043 flowrate measured by a sonar meter 104] of the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] in the conduit (Fig. 4: pipe 110), wherein the controller (Fig. 4: Processor 106) is an electronic communication (Fig. 4: processor 106 connected to 104) [0059] with the flow meter (Fig. 4: sonar flowrate meter 104) and the controller (Fig. 4: Processor 106) is further configured to: determine a flow velocity [0045 the sonar meter 104 is able to measure the gas void fraction and the flow velocity of the mixture 108] & [0071 The velocity may be determined by using the slope of one of the two acoustic ridges 178,180 or by averaging the slopes of the acoustic ridges] of the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] based on the measured flow rate of the supercritical fluid (Fig. 4: 108 fluid)[0098 supercritical ethylene] [0071 & 0098].

Gysling does not explicitly disclose determine a flow velocity of the supercritical fluid based on the measured flow rate of the supercritical fluid and the inside diameter of the conduit; and Page 4 of 9 Application No.: 16/126,216 Office Action Dated: August 18, 2020adjust the speed of sound value based on the determined flow velocity of the supercritical fluid.

Loose teaches using an ultrasonic transducer on a pipeline to determine properties of a fluid [Abstract].  Loose further teaches a calculation for determining a flow velocity of the fluid based on the measured flow rate [0073 A velocity processing determines the volumetric flow rate of the aerated fluid 12 using the relationship of: Volumetric Flow Rate-Velocity (Cross-sectional Area of Pipe)note: teaches a direct relationship between fluid velocity as a function of  of the fluid and the inside diameter of the conduit [0073 & 0034]; and a calculation for Page 4 of 9Office Action Dated: August 18, 2020adjusting the speed of sound value based on the determined flow velocity of the  fluid [0058 in sound waves propagating with the mean flow traveling at the speed of sound plus the convection velocity and, conversely, sound waves traveling against the mean flow propagating at the speed of sound minus the convection velocity].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Loose’s calculations to determine flow velocity from flow rate and pipe circumference area and use of the calculated flow velocity to offset a speed of sound value as processing steps for correcting  Gysling’s  speed of sound values using Gysling’s measured flowrate ,given pipe diameter and measured speed of sound values because a corrected speed of sound value increases the precision in determining  accurate values for calculated properties of the monitored fluid [Loose 0034].

Claims 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling in view of Nishiaki and in further view of Hans Peter Schabert (US 3583156; “Hans”).

Claim 6. Dependent on the method of claim 1. Gysling does not explicitly disclose the measured carbon dioxide is a supercritical fluid.

Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the measured fluid is a supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor with Gysling’s fluid system because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].

Claim 10. Dependent on the apparatus of claim 7.  Gysling does not explicitly disclose the supercritical fluid is supercritical carbon dioxide.

Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the measured fluid is a supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified gas may occur in the system since the process remains within the supercritical range of the gas].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor with Gysling’s fluid system because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                            /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856